                     IN THE UNITED STATES DISTRICT COURT

                    FOR THE SOUTHERN DISTRICT OF GEORGIA


                              STATESBORO DIVISION


TRAVIS CUMMINGS,

             Plaintiff,

      V.                                       CV 619-095


COMMISSIONER TIMOTHY C. WARD
and WARDEN TERRENCE KILPATRICK,

             Defendants.



                                      ORDER




      After a careful, de novo review of the file, the Court concurs with the Magistrate

Judge's Report and Recommendation, to which no objections have been filed. Accordingly,

the Court ADOPTS the Report and Recommendation of the Magistrate Judge as its opinion,

DISMISSES this case without prejudice, and CLOSES this civil action.

       SO ORDERED this /^^day of December,2019, at Augusta, Georgia.


                                                              IIEF JUDGE
                                        UNITEpySTATES DISTRICT COURT
                                       ^SOtnTffiRN DISTRICT OF GEORGIA
